Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach or suggest the limitations of the instant independent claims, particularly:
A cooling system for a motor vehicle including a heat pump with a first side heat exchanger and a second side heat exchanger and capable of operating in cooling and heating modes, a controller, a first secondary coolant loop comprising a low temperature radiator which communicates with the first side heat exchanger in a cooling mode and with the second side heat exchanger in the heating mode; a second secondary coolant loop comprising a passenger cabin heat exchanger which communicates with the second side heat exchanger in the cooling mode and with the first side heat exchanger in the cooling mode, and a defrost system comprising a bypass coolant loop in selective communication with the secondary coolant loop, a coolant heater, and a solenoid valve wherein the controller operates in a heating mode to open or confirm open the solenoid valve in the bypass coolant loop and activates the coolant heater on detecting that the low temperature heat radiator is covered in frost and/or ice and that an ambient temperature is below a predetermined temperature, and to deactivate the heater upon 
a defrost system for and in communication with such a system as taught in claim 14, including a bypass coolant loop selectively communicating with the first secondary coolant loop upstream of the low temperature radiator, a coolant storage and heating tank connected in series with the bypass coolant loop, a coolant heater having an electric resistance element disposed in the coolant storage and heating tank and a solenoid valve in series with the bypass coolant loop and the coolant storage and heating tank, and wherein controller of the heat pump system operates in a heating mode to open or confirm open the solenoid valve in the bypass coolant loop and activates the coolant heater on detecting that the low temperature heat radiator is covered in frost and/or ice and that an ambient temperature is below a predetermined temperature as taught in claim 14, or
a heat pump system as taught in claim 1 but further limited in that the bypass coolant loop selectively communicates with the first secondary coolant loop upstream of the low temperature radiator, the coolant heater is in series communication within the bypass loop and the solenoid valve is in series with the bypass coolant loop and the coolant heater as taught in claim 19.

US Patent No. 9,879,891 B2 to Kowsky teaches a system having a similar structure to the claimed heat pump system in figs. 2 and 3, shown below, including a refrigeration cycle system (100) with first and second heat exchangers (18 and 22) and with a first secondary coolant loop communicating with a low temperature radiator (external heat exchanger 44) and a second secondary coolant loop including a passenger 

    PNG
    media_image1.png
    360
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    556
    822
    media_image3.png
    Greyscale

Kowsky further teaches in fig. 4, shown above, a defrost operation in which a bypass path (compressed vapor diversion loop 49) is opened to supply high temperature refrigerant to the second heat exchanger (22) during a heating operation so that the coolant flowing to the external heat exchanger (44) is heated and may melt accumulated frost and ice.  Kowsky does not teach a bypass of coolant within the coolant loop of the external heat exchanger to be heated by a coolant heater or the control of this heater and a coolant solenoid valve based on the detection of ice and of a low ambient temperature as taught in the instant independent claims, nor does Kowsky teach the refrigeration cycle (100) of his system being a reversible heat pump with heating and cooling modes itself, the reversing of modes taught by Kowsky being entirely based on the control of the flow of coolant in the secondary circuit.

    PNG
    media_image4.png
    593
    576
    media_image4.png
    Greyscale

US Publication No. 2020/0208900 A1 to Lavrich teaches in fig. 2, shown below, a system and method for defrosting an evaporator (220) in a vehicle climate control system, the defrost system including a pair of valves (heat capture valve 230 and thermal energy valve 235, ¶ 35) taught as being solenoid valves (¶ 39) and operating to bypass refrigerant from the outlet of a condenser (210) to a thermal storage reservoir (225) fitted with a heating element (245, ¶ 36) for release to an evaporator (220) when it is determined that defrosting is required (per the flow chart of fig. 3, described starting in ¶ 34 and especially in ¶ 48 of Lavrich).  Lavrich teaches that this operation is performed during a cooling operation (step 305) and is based on monitoring of frost buildup on the evaporator (220, as described in step 345 in ¶ 51).  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	25 June 2021




/CASSEY D BAUER/Primary Examiner, Art Unit 3763